Order granting motion by corespondent in a divorce action for a jury trial and settling the issues for such trial accordingly, modified on the facts by inserting at the end of the order the words “ This order is without prejudice to the right of the plaintiff to move to amend the complaint at the trial, or prior thereto, as to the date of the alleged offense, and if such an amendment be granted by the court, then the question of fact above stated shall be deemed to be amended accordingly.” As so modified the order is affirmed, with ten dollars costs and disbursements to abide the event. No opinion. Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.